Citation Nr: 1543886	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  09-39 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder other than service-connected bilateral pes planus, claimed as residuals of cold exposure to the feet.

2.  Entitlement to an evaluation in excess of 20 percent for postoperative residuals of a right knee injury.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to February 1992.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

A videoconference hearing was held before the undersigned Veterans Law Judge in September 2010.  A transcript of the hearing is of record.  

In a March 2011 decision, the Board denied service connection for a right shoulder disorder, denied requests to reopen various service connection claims, and reopened the bilateral foot disorder claim, remanding the merits of that claim, the right knee disability claim, and the TDIU claim for further development.  Based on the foregoing, the issues in appellate status are as stated above.  The case has since been returned to the Board for appellate review.

The issue on appeal that was originally claimed and adjudicated by the RO as service connection for residuals of cold exposure to the feet has been expanded to consider any bilateral foot disorder other than pes planus.  In light of the full grant of the expanded issue, the Board finds that to proceed with adjudication of this matter at this time is not prejudicial to the Veteran.

This appeal was processed via a paper claims file and Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.  The VBMS electronic claims file contains an April 2015 written appellate brief and additional vocational rehabilitation documents.  The Virtual VA electronic claims file does not contain any additional documents.

The issues of higher evaluations for multiple service-connected disabilities have been raised by the record and remain pending with the AOJ.  See September 2015 claim in VBMS.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action. 

The issues of entitlement to an increased evaluation for a right knee disability and to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

The Veteran has a current bilateral foot disorder, diagnosed as onychomycosis of the toenails, that had its onset during service.



CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, a bilateral foot disorder other than service-connected bilateral pes planus, diagnosed as onychomycosis of the toenails, was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has contended that the current problems with his toenails of both feet had their onset during his military service.  Specifically, he has reported that he sustained a cold weather injury to his feet after they became wet in a motor pool, and he has claimed that his toenails regularly become discolored and fall off as a result of that incident.  See, e.g., September 2010 Bd. Hrg. Tr. at 20-23.

The Veteran's service treatment records show that his feet were found to be normal at the time of the September 1976 entrance examination, and he denied having a history of foot trouble on the corresponding report of medical history.  An October 1985 service treatment record shows that the Veteran complained of a dark discoloration and callused feet after getting his feet wet while working at the motor pool.  It was noted that his toenail had not stayed on for too long.  No diagnosis was made at that time, and it does not appear that the Veteran returned for follow-up treatment.  The Veteran's separation examination is unavailable for review.  An April 1992 VA examination (several months after service) shows that the feet examinations were unremarkable.

VA treatment records show the Veteran's continued complaints related to his feet, as well as an assessment of tinea of the toenails beginning in 2003.  See, e.g., February 2003 (assessment of tinea nails), December 2003 (reporting chronic tinea of nails following cold injury in the military; tinea of the great toenails of each foot was found on examination), and December 2004 (asking about treatment for fungal toenails) VA treatment records.  During an April 2003 VA examination, the examiner noted that the skin of the feet was within normal limits, except for some mild tinea pedis and changes of the nails.

During an October 2009 VA examination, both great toenails were thickened and black.  The examiner determined that the Veteran's complaint of numbness in the feet and onychomycosis (a fungal nail infection) were not related to his service-connected pes planus.  During a March 2011 VA examination, the examiner noted the history of the Veteran's October 1985 in-service treatment and complaints, as well as the post-service treatment for persisting tinea of the toenails.  On examination, there was marked thickening and discoloration with subungual debris of the first and fifth toenails on the right foot and the first, second, and fifth toenails on the left foot, noted to be consistent with onychomycosis.  There were also calluses on the medial aspect of both great toes.

In this case, the October 2009 and March 2011 diagnoses satisfy the current disability requirement.  Thus, the dispositive issue is whether there is a relationship between the Veteran's current foot problems and military service.

There is one medical opinion that addresses the pertinent medical questions in this case.  Specifically, the March 2011 VA examiner indicated that in-service cold exposure was not documented in the record, other than through the Veteran's reported history, which appeared to be credible; however, regardless of whether he was exposed to cold or not, the Veteran did have evidence of toenail fungus and calluses in service and was treated for them in 1985.  Parenthetically, the Board observes that the examiner typed "1995" in this section of the report.  Nevertheless, it is clear from the remainder of the report that he was referring to the in-service treatment in 1985.  In other words, this opinion links the Veteran's current onychomycosis of the toenails to the in-service symptomatology.  In addition, the calluses diagnosed on the October 2009 and March 2011 VA examinations have already been found to be associated with the service-connected bilateral pes planus disability.  See November 2009 rating decision (evaluation contemplates evidence of callus found on October 2009 VA examination).

Based on the foregoing, the Board concludes that there is a reasonable doubt as to whether the Veteran's current onychomycosis had its onset during his military service.  The March 2011 VA physician based his opinion on a review of the medical evidence, and the opinion is supported by adequate rationale.  Resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for a bilateral foot disorder other than the service-connected pes planus is warranted.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



ORDER

Entitlement to service connection for a bilateral foot disorder other than service-connected bilateral pes planus, diagnosed as onychomycosis of the toenails, is granted.

REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's remaining claims.  Specifically, it appears that there may be outstanding and relevant VA treatment records not associated with the claims file, as detailed in the directives below.

In addition, the record reflects that the Veteran has participated in the VA vocational rehabilitation program (see, e.g., March 2014 vocational rehabilitation counselor memorandum in VBMS); however, it does not appear that the documents associated with the record on appeal are complete in this regard.  On remand, the AOJ should secure such records, as they may be relevant to the TDIU claim.

Finally, the Veteran was most recently afforded a VA examination in connection with the right knee claim in March 2011.  On review, the Board finds that a more recent examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected right knee disability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding and relevant VA treatment records for the right knee and TDIU claims, including from the Central Arkansas VA Healthcare System.  See handwritten notation on March 2011 Board decision (indicating there are no VA treatment records after December 2009) and September 2015 claim in VBMS (Veteran later reported ongoing VA treatment for service-connected disabilities, including the right knee).

2.  The AOJ should also obtain copies of the Veteran's VA vocational rehabilitation records and associate them with the record on appeal.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected postoperative residuals of a right knee injury.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's right knee disability under the rating criteria.  In particular, the examiner should provide the range of motion of the knee in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion). 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


